     TERRY A. DAKE, LTD.
 1   P.O. Box 26945
     Phoenix, Arizona 85068-6945
 2   Telephone: (602) 710-1005
     tdake@cox.net
 3
     Terry A. Dake -009656
 4   Attorney for Trustee
 5                     IN THE UNITED STATES BANKRUPTCY COURT
 6                             FOR THE DISTRICT OF ARIZONA
 7     In re:                                          Chapter 7
 8     HOME OPPORTUNITY, LLC;                          Case No. 2:21-BK-04924-EPB
 9                                    Debtor.
10

11                  APPLICATION TO RETAIN SPECIAL COUNSEL
           ON A CONTINGENT FEE BASIS PURSUANT TO 11 U.S.C. §§ 327 and 328(a)
12

13                The trustee applies hereby to retain Stamos & Trucco, LLP

14   as special counsel for the bankruptcy estate pursuant to 11 U.S.C.

15   §§ 327 and 328(a) and Local Rule 2014-1, saying as follows:

16                1.      A    petition    for   relief      under     Chapter   7   of   the

17   Bankruptcy Code was filed by the debtor.

18                2. Robert A. MacKenzie is the duly appointed trustee of

19   the Chapter 7 estate.

20                3.    The     trustee    needs       legal       representation    in   the
21   prosecution of a professional negligence claim held by the estate.
22                4. Stamos & Trucco, LLP (“Stamos”) is a firm of litigation
23   attorneys     with       experience   in    the     prosecution      of   professional
24
     negligence claims.
25
                  5. Stamos has agreed to associate to prosecute the claims
26
     on behalf of the estate on a contingent fee of 40% of the amount
     recovered, before deductions for the reasonable litigation expenses
 1
     advanced to secure the recovery, along with reimbursement from any
 2
     recovery of reasonable litigation expenses advanced.
 3
                 6.   The trustee believes that Stamos is qualified to
 4
     represent the estate and otherwise assist the trustee in pursuing
 5
 6   these claims of the estate, and that the above-described retention

 7   terms are fair and reasonable.

 8               WHEREFORE, the trustee prays for the entry of an order

 9   pursuant to 11 U.S.C. §§327 and 328(a) authorizing the trustee to

10   retain Stamos as special counsel for the estate on a contingency

11   fee basis of 40% of the amount recovered, before deductions for the

12   reasonable litigation expenses advanced to secure the recovery, plus

13   reimbursement from the recovery of reasonable litigation expenses
14   advanced.
15
          DATED September 13, 2021
16                                    TERRY A. DAKE, LTD.
17                                    By /s/TD009656
                                         Terry A. Dake
18                                       P.O. Box 26945
                                         Phoenix, AZ 85068-6945
19                                       Attorney for Trustee
20
21

22

23
24

25
